IN THE                                              n
                   COURT OF CRIMINAL APPEALS


                                     AUSTIN, TEXAS

RONNIE DWAYNE SANDERS


VS.                                                          CAUSE NO. 05-98-00323-CR


STATE OF TEXAS


                                           ORDER


         On this 6th day of July, 2000, came on to be considered the appellant's pro se motion

to file an out-of-time pro se petition for discretionary review.

         AND SUCH MOTION is hereby denied.

         IT IS SO ORDERED.




                                      PER CURIAM




A TRUE COPY ATTEST:


Troy C. Bennett, Jr., Clerk
Court of Criminal Appeals




      Faye Koenig/ Deputy Clerk